DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1. The disclosure is objected to because of the following informalities:
In paragraph [0002], line 9, “cost effective” should read “cost-effective”
In paragraph [0003], line 5, “dependant” should read “dependent”. Even in British English, “dependant” is typically used as a noun and the adjective form would also read “dependent”.
In paragraph [0048], line 2, “te” should read “the”.
In paragraph [0064], line 2, “information based” should read “information-based”.
In paragraph [0064], line 5, “vstatistic” should read “statistic”
In paragraph [0070], line 7, “codependancy” should read “codependency”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "at least one site linked to functional sites" in line 3.  This limitation is indefinite because it is not clear whether or not the “functional sites” refers to the at least one functional site identified in claim 3. Thus, it is also unclear whether or not the “at least one site” refers to the another site that the at least one site is linked to or if it is the at least one functional site. This ambiguity could be corrected by changing “at least one site linked to functional sites” with “at least one site linked to the at least one functional site”.

Claim 5 recites the limitation "the linked site and the one or more functionally linked site pairs" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not specific any “linked site” but does teach one or more functionally linked site pairs. Thus, it is unclear what the linked site is, especially because the functionally linked site pair is also being assessed in this claim. This ambiguity could be corrected by removing “the linked site” so that the limitation simply states “the criticality assessment function for the one or more functionally linked site pairs”.

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	5. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea of mental steps, mathematic concepts, or a natural law without significantly more.

6. The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural
phenomenon, or an abstract idea?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

7. Regarding claims 1-10:
With respect to step (1): Yes, the claims recite a process.
With respect to step (2A)(1): The claims recite an abstract idea of mental processes. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 1 include:
Detecting one or more functionally linked site pairs from the multiple sites in the enzyme
Determining at least one criticality assessment function for the one or more functionally linked site pairs
Prioritizing the one or more functionally linked site pairs based on at least one of the criticality assessment function, a functional linkage strength, and a spatial linkage metric
Identifying the multiple sites from the prioritized functionally linked site pairs as optimum sites for introducing a change to handle the enzyme function
Therefore, the claim recites elements that individually and in combination, constitute a judicial exception.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional elements that are not abstract ideas:
The electronic device to detect, determine, prioritize, and identify
Electronic device is very broad and could mean just a regular computer. The claims do not describe any specific computational steps by which the electronic device performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.05(f)).
Dependent claims 2-10 have been analyzed with respect to 2A-2. Dependent claims 2-9 are directed to further abstract limitations. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claim 2, 9, 10 are directed to additional steps of data gathering. Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application. Dependent claims 7 and 8 are directed to additional computer limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
For the 2B analysis: Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP 2106.05.A i-vi).
With respect to claim 2: The additional limitations of detecting the functionally linked site pars by determining at least one functional site, detecting a linkage of the at least one functional site to another site, and detecting an information flow in the linkage of the at least one functional site to the another site fails to rise to significantly more than the judicial exception. The prior art Jack et al. (“Functional Sites Induce Long-Range Evolutionary Constraints in Enzymes”. (2016). PLOS Biology 14(5): e1002452) discloses functionally linked site pairs detected by determining at least one functional site, detecting a linkage of the at least one functional site to another site; and detecting an information flow in the linkage of the at least one functional site to the another site. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 3: The additional limitations of determining the at least one functional site comprises at least one of identifying at least one functional site that defines a ligand binding pocket of the enzyme, and identifying at least one functional site that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses determining at least one functional site by identifying at least one functional site that defines a ligand binding pocket of the enzyme and identifying at least one functional site that is within the sequence context of a ligand binding site of the enzyme. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 4: The additional limitations of detecting the linkage of the at least one functional site to the another site comprises identifying at least one site linked to functional sites using an evolutionary constraint parameter and removing at least one functional site pair with no information flow between the site pair fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses these limitations; therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 5: The additional limitation wherein the criticality assessment function for the linked site and the one or more functionally linked site pairs is determined based on a protein feature parameter at a specified site and a neighborhood feature parameter fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses these limitations; therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 6: The additional limitation of enabling enhancement to the enzyme function through at least one change at the multiple sites in the prioritized linked sites fails to rise to significantly more than the judicial exception. The prior art Wang et al. (“Improving the thermostability of alpha-amylase by combinatorial coevolving-site saturation mutagenesis”. BMC Bioinformatics 13, 263 (2012)) discloses enabling enhancement of enzyme function through at least one change at sites in prioritized linked sites of an enzyme. Therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 7: The computer related elements do not rise to the level of significantly more than the judicial exception. Wang et al. discloses computer systems or computing elements which perform the same functions. As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer that has access to internet and can thus download bioinformatics tools. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claim significantly more than an subtract idea (See MPEP 2106.05(b)I-III).
With respect to claim 8: The computer related elements do not rise to the level of significantly more than the judicial exception. Wang et al. discloses computer systems or computing elements which perform the same functions. As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer that has access to internet and can thus download bioinformatics tools. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claim significantly more than an subtract idea (See MPEP 2106.05(b)I-III).
With respect to claim 9: The additional element of data gathering does not rise to significantly more than the judicial exception. Wang et al. discloses elements equivalent to the claimed data gathering steps. As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not affect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(g)&(h)).

With respect to claim 10: The additional limitation of the multiple identified sites includes a block of multiple sites which are collectively handled for the enzyme function fails to rise to significantly more than the judicial exception. The prior art Wang et al. discloses this element. Therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.

Dependent claims 2-10 have been analyzed with respect to step 2B. Dependent claims 2-9 provide additional abstract limitation. Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception. Dependent claims 2, 9, and 10 relate to the data gathering discussed above. Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. Dependent claims 7 and 9 relate to additional computer components discussed above which can be met by a general-purpose computer system. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more. The data gathering steps provide the data for the judicial exception, which is carried out by the general-purpose computers. No non-routine step or element has clearly been identified.

	8. Regarding claims 11-20:
	With respect to step (1): Yes, the claims recite an apparatus.
With respect to step (2A)(1): The claims recite an abstract idea of mental processes. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 11 include:
•	Detecting one or more functionally linked site pairs from the multiple sites in the enzyme
•	Determining at least one criticality assessment function for the one or more functionally linked site pairs
•	Prioritizing the one or more functionally linked site pairs based on at least one of the criticality assessment function, a functional linkage strength, and a spatial linkage metric
•	Identifying the multiple sites from the prioritized functionally linked site pairs as optimum sites for introducing a change to handle the enzyme function
Therefore, the claim recites elements that individually and in combination, constitute a judicial exception.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 11 recites the additional elements that are not abstract ideas:
•	an electronic device for handling enzyme function comprising a memory and a processor coupled with the memory 
The claims do not describe any specific computational steps by which the memory or processor perform or carry out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.05(f)).
Dependent claims 12-20 have been analyzed with respect to 2A-2. Dependent claims 12-15 are directed to further abstract limitations. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claim 19 and 20 are directed to additional steps of data gathering. Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application. Dependent claims 16-18 are directed to additional computer limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
For the 2B analysis: Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP 2106.05.A i-vi).
With respect to claim 12: The additional limitations of detecting the functionally linked site pars by determining at least one functional site, detecting a linkage of the at least one functional site to another site, and detecting an information flow in the linkage of the at least one functional site to the another site fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses functionally linked site pairs detected by determining at least one functional site, detecting a linkage of the at least one functional site to another site; and detecting an information flow in the linkage of the at least one functional site to the another site. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 13: The additional limitations of determining the at least one functional site comprises at least one of identifying at least one functional site that defines a ligand binding pocket of the enzyme, and identifying at least one functional site that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses determining at least one functional site by identifying at least one functional site that defines a ligand binding pocket of the enzyme and identifying at least one functional site that is within the sequence context of a ligand binding site of the enzyme. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 14: The additional limitations of detecting the linkage of the at least one functional site to the another site comprises identifying at least one site linked to functional sites using an evolutionary constraint parameter and removing at least one functional site pair with no information flow between the site pair fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses these limitations; therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.	With respect to claim 15: The additional limitation wherein the criticality assessment function for the linked site and the one or more functionally linked site pairs is determined based on a protein feature parameter at a specified site and a neighborhood feature parameter fails to rise to significantly more than the judicial exception. The prior art Jack et al. discloses these limitations; therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.	With respect to claim 16: The processor configured to enable enhancement to the enzyme function through at least one change at multiple sites in the prioritized linked sites does not rise to the level of significantly more than the judicial exception. The prior art Wang et al. discloses a generic computer, which includes a processor, that enables enhancement of enzyme function through at least one change at sites in prioritized linked sites of an enzyme. As such, the prior art recognizes that these computing elements are routine, well understood and convention in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer. Therefore, the process enabled to enhance enzyme function constitutes no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
With respect to claim 17: The processor used to reduce the number of linked sites to be evaluated does not rise to the level of significantly more than the judicial exception. The prior art Wang et al. discloses a generic computer, which includes a processor, that is used to reduce the number of functionally linked site pars to be evaluated for user-desired changes in the enzyme function. As such, the prior art recognizes that these computing elements are routine, well understood and convention in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer. Therefore, the process enabled to enhance enzyme function constitutes no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
With respect to claim 18: The processor configured to propose the at least one change at multiple the linked sites at a user defined sites by combining does not rise to the level of significantly more than the judicial exception. The prior art Wang et al. discloses a generic computer, which includes a processor, that is used to propose the change at the multiple sites. As such, the prior art recognizes that these computing elements are routine, well understood and convention in the art. The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer. Therefore, the process enabled to enhance enzyme function constitutes no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III). 
With respect to claim 19: The additional element of data gathering does not rise to significantly more than the judicial exception. Wang et al. discloses elements equivalent to the claimed data gathering steps. As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not affect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(g)&(h)).
With respect to claim 20: The additional limitation of the multiple identified sites includes a block of multiple sites which are collectively handled for the enzyme function fails to rise to significantly more than the judicial exception. The prior art Wang et al. discloses this element. Therefore, this element is routine, well understood and convention in the art. This limitation does not improve the functioning of a computer, or comprise and improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
Dependent claims 12-20 have been analyzed with respect to step 2B. Dependent claims 12-15 provide additional abstract limitation. Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception. Dependent claims 19 and 20 relate to the data gathering discussed above. Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. Dependent claims 16-18 relate to additional computer components discussed above which can be met by a general-purpose computer system. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more. The data gathering steps provide the data for the judicial exception, which is carried out by the general-purpose computers. No non-routine step or element has clearly been identified.

9. The claims have all been examined to identify the presence of one or more judicial exceptions. Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application. Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide and inventive concept which provides significantly more than those exceptions. Individually, the limitations of the claims and the claims as a whole have been found lacking.

Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 1, 2, 4-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Improving the thermostability of alpha-amylase by combinatorial coevolving-site saturation mutagenesis”. BMC Bioinformatics 13, 263 (2012)).
The claims are directed at a method and electronic device to affect enzyme function through changes in functionally linked sites.
Wang et al. teaches a method for improving the function of alpha-amylase by improving the thermostability by choosing from functionally correlated sites.

Regarding claim 1, Wang et al. teaches a method for handling enzyme function through at least one change at multiple sites in an enzyme comprising (Abstract: Results): 
detecting, by an electronic device, one or more functionally linked site pairs from the multiple sites in the enzyme (Abstract: Results, Methods: Step 1: Identification of coevolving sites);
	Determining, by the electronic device, at least one criticality assessment function for the one or more functionally linked site pairs (Construction and screening of CCSM libraries, and Figure 2 and Figure 3);
	Prioritizing, by the electronic device, the one or more functionally linked site pairs based on the criticality assessment function, a functional linkage strength, and a spatial linkage metric (Figure 2, Rescreening of CCSM libraries);
	Identifying, by the electronic device, the multiple sites from the prioritized functionally linked site pairs as optimum sites for introducing a chance to handle the enzyme function (Abstract: Results, and Methods: Step 3: Screening of the improved mutants).

Regarding claim 2, Wang et al. teaches the method of claim 1, wherein the one or more functionally linked site pairs are detected by:
	Determining at least one functional site (Abstract: Results, Results and discussion: Spotting the coevolving sites in Amy7c);
	Detecting a linkage of the at least one functional site to another site (Results and discussion: Spotting the coevolving sites in Amy7c); and
	Detecting an information flow in the linkage of the at least one functional site to the another site (Results and discussion: Spotting the coevolving sites in Amy7c, evident through use of “interactions” in line 1 of this section).

Regarding claim 4, Wang et al. teaches the method of claim 2, wherein detecting the linkage of the at least one functional site to the another site comprises:
	Identifying at least one functional site linked to functional sites using an evolutionary constraint parameter (Methods: Step 1: Identification of coevolving sites); and
	Removing at least one functional site pair with no information flow between the site pair (Methods: Step 1: Identification of coevolving sites, line 8; sites removed from possible pool of coevolving sites by computing of the equations, thus removing site pairs with no information flow).

Regarding claim 5, Wang et al. teaches the method of claim 1, wherein the criticality assessment function for the linked site and the one or more functionally linked site pairs previously identified is determined based on a protein feature parameter at a specified site and a neighborhood feature parameter (Methods: Step 1: Identification of coevolving sites, paragraph 1).

Regarding claim 6, Wang et al. teaches the method of claim 1 further comprising enabling enhancement to the enzyme function through at least one change at multiple sites (Abstract: Conclusions) in the previously prioritized functionally linked site pairs.

Regarding claim 7, Wang et al. teaches the method of claim 1, wherein the electronic device is used to reduce the number of functionally linked site pairs to be evaluated for user-desired changes in the enzyme function (Between sections “Construction and screening of CCSM libraries” and “Rescreening of CCSM libraries”, sites to be evaluated is reduced as evident by “the top 120 variant were rescreened”, and screening occurs through a computer, which acts as the electronic device).

Regarding claim 8, Wang et al. teaches the method of claim 1 further comprising proposing, by the electronic device, at least one change at multiple sites by combining the one or more functionally linked pairs at a user defined site (Abstract: Conclusions).

Regarding claim 10, Wang et al. teaches the method of claim 1, wherein the multiple identified sites include a block of multiple sites which are collectively handled for the enzyme function (Methods: Step 2: Construction of combinatorial saturation mutagenesis library at coevolving sites).
 
Regarding claim 11, Wang et al. teaches an electronic device for handling an enzyme function through at least one change at multiple sites in an enzyme, comprising:
	A memory (computer programs mentioned in methods); and
	A processor (computer programs mentioned in methods), coupled with the memory, configured to:
	Detect one or more functionally linked site pars from the multiple sites in the enzyme (Abstract: Results, Methods: Step 1: Identification of coevolving sites);
	Determine at least one criticality assessment function for the one or more functionally linked site pairs (Construction and screening of CCSM libraries, and Figure 2 and Figure 3);
	Prioritize the one or more functionally linked site pairs based on the criticality assessment function, a functional linkage strength, and a spatial linkage metric (Figure 2, Rescreening of CCSM libraries);
	Identify the multiple sites from the prioritized functionally linked site pairs as optimum sites for introducing a change to handle the enzyme function (Abstract: Results, and Methods: Step 3: Screening of the improved mutants).
	
Regarding claim 12, Wang et al. teaches the device of claim 11, wherein the one or more linked site pairs are detected by:
	Determining at least one functional site (Abstract: Results, Results and discussion: Spotting the coevolving sites in Amy7c);
	Detecting a linkage of the at least one functional site to another site (Results and discussion: Spotting the coevolving sites in Amy7c); and
	Detecting an information flow in the linkage of the at least one functional site to the another site (Results and discussion: Spotting the coevolving sites in Amy7c, evident through use of “interactions” in line 1 of this section).

Regarding claim 14, Wang et al. teaches the device of claim 12, wherein detecting the linkage of the at least one functional site to the another site comprises:
	Identifying at least one site linked to functional sites using an evolutionary constraint parameter (Methods: Step 1: Identification of coevolving sites); and
	Removing at least one functional site pair with no information flow between the site pair (Methods: Step 1: Identification of coevolving sites, line 8; sites removed from possible pool of coevolving sites by computing of the equations, thus removing site pairs with no information flow).

Regarding claim 15, Wang et al. teaches the device of claim 11, wherein the criticality assessment function for the linked site and the one or more functionally linked site pairs previously identified is determined based on a protein feature parameter at a specified site and a neighborhood feature parameter (Methods: Step 1: Identification of coevolving sites, paragraph 1).

Regarding claim 16, Wang et al. teaches the device of claim 11, wherein the processor is configured to enable enhancement to the enzyme function through at least one change at multiple sites (Abstract: Conclusions) in the prioritized functionally linked site pairs. 

Regarding claim 17, Wang et al. teaches the device of claim 11, wherein the processor is used to reduce the number of functionally linked site pairs to be evaluated for user-desired changes in the enzyme function (Between sections “Construction and screening of CCSM libraries” and “Rescreening of CCSM libraries”, sites to be evaluated is reduced as evident by “the top 120 variant were rescreened”, and screening occurs through a computer, which comprises of a processor configured to perform these tasks).

Regarding claim 18, Wang et al. teaches the device of claim 11, wherein the processor is configured to propose the at least one change at multiple sites by combining the at least one functionally linked pairs at a user defined site (Abstract: Conclusions)

Regarding claim 20, Wang et al. teaches the device of claim 11, wherein the multiple identified sites include a block of multiple sites which are collectively handled for a desired enzyme function (Methods: Step 2: Construction of combinatorial saturation mutagenesis library at coevolving sites).

Claim Rejections - 35 USC § 103
13. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17. Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Jack et al. (“Functional Sites Induce Long-Range Evolutionary Constraints in Enzymes”. (2016). PLOS Biology 14(5): e1002452).
The claims are directed at a method and electronic device to handle the function of an enzyme through at least one change at multiple sites in an enzyme. In some embodiments, determining the functional sites comprises at least one of: identifying a functional site that is the ligand binding pocket of the enzyme, or identifying a site that is within the sequence that makes up the ligand binding pocket of the enzyme.

Regarding claim 3, the claims is directed at the method of identifying the functional site. Wang et al. teaches the method of claim 2, but does not teach identifying at least one functional site that defines a ligand binding pocket of the enzyme or identifying at least one functional site that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme.
Jack et al. teaches a trend in which functional sites induce long-range evolutionary constraints in enzymes. Jack et al. teaches a method to explore the constraints that functional sites may place on other sites (Abstract), such as an interaction between an active site and a distant region in the enzyme (Author Summary, line 8). With respect to the limitations of claim 3, Jack et al. does teach identifying a functional site that defines a ligand binding pocket of the enzyme or that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme (Author summary, line 3). Jack et al. refers to these functional sites as “active sites” and sites linked to the active site. An active site is a ligand binding site, so the active sites described in Jack et al. are inherently either a ligand binding pocket site or a site within the sequence context.

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated identifying a functional site that defines a ligand binding pocket of the enzyme or that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme to the method of Wang et al. because doing so is the method of detecting an active site, which is a functional site, and the use of a functional site in this method is important for researching enzyme engineering (Author summary, line 13) due to the constraints that functional sites place on enzymes for being functional, as recognized by Jack et al. (Author summary, line 4).

Regarding claim 13, the claim is directed at the electronic device for carrying out the method of claim 3. Wang et al. teaches the electronic device of claims 11 and 12, but does not teach the electronic device wherein determining the at least one functional site comprises at least one of: identifying at least one functional site that defines a ligand binding pocket of the enzyme or identifying at least one functional site that defines a sequence context of a ligand binding site identified in the binding pocket of the enzyme.
	However, Jack et al. does teach the electronic device carrying out the method. As indicated by phrases such as “RCSB protein database” (page 14, Methods, paragraph 2), “software-supported” (page 14, Methods, paragraph 2), and “Using PSI-BLAST, we then queried the UniRef90 database to retrieve homologous sequences for each enzyme” (page 15, paragraph 2, line 2), the method is performed using a generic computer capable of using bioinformatics tools, which includes a processor and coupled memory, as described in claim 11. 
Thus, the electronic device taught by Wang et al. is capable of the function taught by Jack et al. and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of Jack et al. to the electronic device of Wang et al. as they use the same generic computer capable of performing the functions of the claims.

18. Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Jack et al. as applied to claims 1-8, 10-18 and 20 above, and further in view of Sánchez et al. (“Point Mutations in Protein Globular Domains: Contributions from Function, Stability and Misfolding”, Journal of Molecular Biology, Volume 363, Issue 2, Pages 422-432 (2006)).
The claims are directed at the method and the electronic device wherein an assessment of criticality is computed for every non-functional site and then the sites are ranked based on their criticality and the sites improve enzyme stability.

	Regarding claim 9, Wang et al. in view of Jack et al. teaches a method to affect enzyme function through changes in functionally linked sites as applied to claims 1-8, 10-18, and 20 above.
Neither Wang et al. nor Jack et al. teach applying the criticality assessment to non-functional sites, wherein a non-functional site is ranked based on a criticality score and enhances enzyme functional through changes in enzyme stability through at least one change at multiple sites.
	Sánchez et al. teaches a method for determining point mutations’ contributions to enzyme function, stability, and misfolding of the protein. In regards to claim 9, Sánchez et al. teaches that misfolding in a protein due to sites involved in the function are avoided by the contribution of point mutations in non-functional sites, which increase the stability (page 427, column 2, paragraph 1). Sánchez et al. also teaches the ranking of roles of sites in a protein based on the properties of the protein (page 423, column 1, paragraph 1).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method of determining a change in a non-functional site of a protein such as an enzyme of Sánchez et al. to the method of Wang et al. because doing so increases the stability of the enzyme and prevents the misfolding of the protein due to changes that could be caused by the method of Wang et al. and claim 1 in which changes are introduced into functionally linked sites (Sánchez et al. page 427, column 2, paragraph 1).

	Regarding claim 19, Wang et al. in view of Jack et al. teaches an electronic device to affect enzyme function through changes in functionally linked sites as applied to claim 1-8, 10-18, and 20 above. 
Neither Wang et al. nor Jack et al. teach the electronic device computing a criticality assessment function for every non-functional site, wherein the non-functional site is ranked based on a criticality score and enhances enzyme function through changes in enzyme stability through at least one change at multiple sites.
	However, Sánchez et al. does teach the electronic device carrying out the method. As indicated by phrases such as “database” (page 429, Methods, paragraph 1, line 1), “the programs LIGPLOT, NUCPLOT, and iMolTalk” (page 429, Methods, paragraph 2), and “Data analysis was performed using Kaleidagraph (Synergy software), Excel (Microsoft) and in-house Perl scripts” (page 430, Column 1, line 6), the method is performed using a generic computer capable of using bioinformatics tools, which includes a processor and coupled memory, as described in claim 11. 
Thus, the electronic device taught by Wang et al. is capable of the function taught by Sánchez et al. and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of Sánchez et al. to the electronic device of Wang et al. as they use the same generic computer capable of performing the functions of the claims.


Conclusion
	19. Following is a summary of the statuses of all pending claims:
Claims 1-20 are rejected
No claims are allowed

20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIE A NEULEN whose telephone number is (571)272-7543. The examiner can normally be reached 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.A.N./Examiner, Art Unit 4182                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671